Ingram, Justice.
This case involves a dispute between the sellers and the purchaser of a home in Augusta: did the sale include certain draperies, curtains, curtain rods and cornice boards in the home, or not? The purchaser contends these items were a part of the sale and the sellers contend they were not.
After the closing of the sale, but prior to delivery of the premises, the sellers removed some of the items in question. This appeal by the sellers is from an interlocutory injunction obtained by the purchaser in which the trial court temporarily enjoined the sellers from removing some of the draperies, curtains and rods in the home and also ordered the sellers to return other such items which had been removed by the sellers. Held:
1. "Equity jurisdiction is established and allowed for the protection and relief of parties, where, from any peculiar circumstances, the operation of the general rules of law would be deficient in protecting from anticipated wrong or relieving for injuries done.” Code Ann. § 37-102.
2. The pleadings and affidavits in the record show that this dispute between the parties can be resolved without resort to injunctive relief. See Code Ann. § 55-104. Therefore, the grant of an interlocutory injunction by the trial court was error.

Judgment reversed.


All the Justices concur, except Jordan, J., 'who concurs in the judgment only. Bowles, J., not participating.